Citation Nr: 0408830	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  99-13 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.  Entitlement to service connection for a heart disorder, 
to include dilated congestive cardiomyopathy and mitral valve 
prolapse.  

2.  Entitlement to a permanent and total disability rating 
for the purpose of pension benefits.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active duty for training from March 1998, 
to July 1998.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision by the Department of 
Veterans Affairs (VA) Buffalo, New York, Regional Office 
(RO).  The appellant filed a notice of disagreement with that 
rating decision in June 1999.  After receiving a statement of 
the case in June 1999, the appellant perfected his appeal to 
the Board by timely filing a substantive appeal in July 1999.  

The appellant appeared at a hearing before the undersigned at 
the RO in May 2003.  

As will be explained below, this appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  


REMAND

The appellant asserts that his claimed disabilities are 
related to service.  He also argues that he is unemployable 
as a result of his several disabilities, and, therefore, is 
entitled to a total disability rating and pension benefits.  

Service medical records show that the appellant was evaluated 
in June 1998 for complains of chest pain and shortness of 
breath on exercise.  An electrocardiogram (EKG) revealed 
findings that were felt to represent normal sinus rhythm with 
right atrial enlargement.  The appellant was diagnosed with 
chest pain and EKG evidence of dilatation (RAE), and 
discharged from military service for failure to meet medical 
procurement standards.  

Current medical evidence indicates that the appellant has 
cardiomyopathy and mitral valve prolapse.  

The Social Security Administration determined that the 
appellant's disabilities (major depression, somatoform 
disorder, cardiomyopathy, and migraine headaches) render him 
unemployable, and, consequently, awarded him Social Security 
benefits, effective December 1998.  However, the appellant 
has not undergone a VA medical examination to determine the 
nature and severity of his various disabilities so as to 
permit the RO to issue a rating decision assigning a rating 
for each disability.  

In an April 2003 rating decision, the RO denied the 
appellant's claims for service connection for hypertension 
and depression.  The Board finds that the appellant's 
testimony at his May 2003 Travel Board hearing, along with a 
statement submitted by him at the hearing, indicates his 
disagreement with the April 2003 rating decision and, 
therefore, should be construed as a notice of disagreement 
with the denial of service connection for hypertension and 
depression.  The Court has held that where the Board finds a 
notice of disagreement has been submitted from a matter that 
has not been addressed in a statement of the case the issue 
must be remanded to the RO for appropriate action.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  The RO has not issued a 
statement of the case on the appellant's claims for service 
connection for hypertension and depression.  

When, during the course of review, the Board determines that 
further evidence, or clarification of the evidence, or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction and specify the action to be 
undertaken.  38 C.F.R. § 19.9.  When the Board believes the 
medical evidence of record is insufficient, it may supplement 
the record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Furthermore, there has been significant procedural changes in 
the adjudication of claims since the appellant filed his 
claim.  This Remand will also afford an opportunity to 
address those changes.  

Accordingly, the appellant's appeal is remanded for the 
following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the appellant should be notified of what 
evidence VA will develop, and what evidence 
he must furnish.  

2.  Issue the appellant and his 
representative a statement of the case with 
regard to the appellant's claims for service 
connection for hypertension and an acquired 
psychiatric disorder.  They should be 
informed of the requirement of filing a 
timely substantive appeal subsequent to 
receipt of the statement of the case, in 
order to perfect those claims and thereby 
place them within the jurisdiction of the 
Board.  

3.  Contact the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, or 
other appropriate entity and request copies 
of the appellant's service medical records, 
including any in-patient clinical records as 
may exist reflecting any treatment of the 
veteran at the Ft. Jackson Army Hospital for 
the period between March 1998 and July 1998.  
All records obtained should be associated 
with the claims file.  If no records are 
available, the responding entity should be 
requested to so state.  

4.  After the above requested development has 
been completed, schedule the appellant for a 
VA examination to determine the diagnosis and 
likely etiology of any heart disorder.  The 
entire claims folder and a copy of this 
Remand should be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should be 
requested to express an opinion as to whether 
it is likely, unlikely, or at least as likely 
as not that the appellant has a heart 
disorder that had its origin during his 
military service.  The examiner should also 
be requested to present all opinions and 
findings, and the reasons and bases therefor, 
in a clear, comprehensive, and legible manner 
on the examination report.  

5.  Arrange for the appellant to undergo a VA 
medical examination for the purpose of 
determining the nature and severity of his 
disabilities.  All indicated tests and 
studies should be performed, if not 
contraindicated.  The entire claims folder 
and a copy of this Remand should be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
should be requested to identify the 
appellant's disabilities and the degree of 
functional impairment associated with each 
disability.  The examiner should be requested 
to present all opinions and findings, and the 
reasons and bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  

6.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

7.  Following completion of the above 
requested actions, re-adjudicate the claims 
of entitlement to service connection for a 
heart disorder, to include dilated congestive 
cardiomyopathy and mitral valve prolapse, and 
entitlement to a permanent and total 
disability rating for the purpose of pension 
benefits.  If any of the benefits sought on 
appeal remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



